May 4, 2012Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Variable Investment Fund1933 Act File No.: 33-136901940 Act File No.: 811-5125CIK No.: 0000813383Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 50 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 13, 2012.Please address any comments or questions to my attention at 212-922-8023.Sincerely,/s/ Kara DooleyKara DooleyParalegal
